       Case 1:19-cr-00833-SHS Document 92 Filed 07/08/20 Page 1 of 1

                          Law Office of
           Zachary Margulis-Ohnuma
                                        July 8, 2020

                                                        MEMO ENDORSED
Via ECF

Hon. Sidney H. Stein
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

      RE: U.S. v. Joseph DePaola, 19 Cr. 833

Dear Judge Stein:

  This office represents Joseph DePaola in the above-captioned
matter. I write to request a temporary modification of Mr.
DePaola’s conditions of release to permit him to travel to
Orlando, Florida to pick up his new dog. Pretrial does not
object to this request and the Government defers to Pretrial.

  Mr. DePaola would like to travel by plane on July 20, 2020
from Newark to Orlando, Florida, where he will meet the dog
breeder in the terminal of the airport. Mr. DePaola will then
return to Newark by plane a few hours later. Mr. DePaola will
not leave the airport while he is in Orlando. If his request is
approved, Mr. DePaola will provide his specific flight details
to Pretrial.

  Mr. DePaola recognizes that Florida has been designated a
high-risk state for the spread of COVID-19. Though he will only
be in Florida for a few hours, Mr. DePaola is prepared to
quarantine for a full 14 days upon his return to New Jersey.

  Thank you for your attention to this case.

                                  Very truly yours,



                                  Victoria Nicole Medley
                                                       Application granted.
                                                       Dated: New York, New York
CC:   All counsel (ECF)                                       July 8, 2020
      Pretrial (via email)




      260 Madison Avenue, 17th Floor • New York, NY 10016
               (212) 685-0999 • zach@zmolaw.com
                        www.zmolaw.com
